— Appeal by Assessor of the Town of Ramapo and another from an order denying their motion to quash a writ of certiorari and to dismiss the petition of the Suffern Boys School. The property in question was on the assessment rolls on July 1, 1943. Petitioner, an exempt corporation, purchased the property on July 27, 1943. The taxability of property is determined by its ownership on the taxable status date. A transfer of title made subsequent to that date does not affect its taxability. (Nygatt V. Washburn, 15 N. Y. 316; Clark V. Norton et al., 49 ET. Y. 243; Sisters of St. Francis v. Mayor, Etc., 51 Hun 355, affd. on opinion below, 112 E". Y. 677.) People ex rel. A. B. Society V. Commissioners (142 E". Y. 351), upon which respondent relies, is readily distinguished. There the court was construing an act of the Legislature which became effective “ immediately ” — two days prior to the closing of the books. Moreover, the court in its opinion recognized the correctness of the principal established by the cases cited. Order denying motion to quash the writ of certiorari reversed on the law, with one bill of fifty dollars costs and disbursements, the motion granted and the petition dismissed, without costs, Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ., concur.